Citation Nr: 1714559	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral foot disability other than pes planus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

This matter was previously before the Board in July 2012 and March 2016 when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's STRs are negative for hallux valgus, arthritis of the feet, or peripheral neuropathy.

2.  The earliest post-service clinical evidence of a foot disability other than pes planus is not until decades after separation from service. 

3.  The most probative evidence is against a finding that the Veteran has bilateral foot disability causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot disability other than pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board notes that all available Social Security Administration (SSA) records have been obtained.  April 2013 correspondence from the SSA National Records Center reflects that the Veteran's medical records have been destroyed; however, some SSA records are associated with the claims file.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has been diagnosed with bilateral foot disabilities.  In a March 2016 decision, the Board denied the Veteran's claim for service-connection for bilateral pes planus.  Thus, the Board has limited it's adjudication to bilateral foot disabilities other than pes planus.

The Veteran's service treatment records (STRs) reflect that he was noted to have pes planus to the third degree upon entrance into service. (See January 1964 Report of Medical Examination.)  February 1964 STRs reflect that the Veteran had symptomatic flat feet, and that he was prescribed heels.  March 1964 STRs reflect that the Veteran had blisters on his left foot and was prescribed a dressing. Following these entries, there was no other mention of the Veteran's feet in the remainder of the Veteran's service of more than two years.  The December 1966 Report of Medical Examination for separation purposes reflects that upon examination, the Veteran's feet were normal.  In addition, on the December 1966 Report of Medical History for separation purposes, the Veteran denied having foot trouble, lameness, or neuritis.  The Board notes that the Veteran reported kidney trouble, hemorrhoids, asthma, and leg cramps; thus, if he had significant trouble with his feet in the past two years, it seems reasonable that he would have noted it, rather than deny it as he noted other complaints.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

The Veteran separated from service in 1967.  The earliest clinical evidence of a foot disability other than pes planus is not until 1997, three decades after separation.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that after separation from service and prior to 1997, the Veteran had spent more than a decade in manual labor which included surveying properties and working on roofs and in concrete and asphalt work.  He reported that on average, he walked for four hours a day and stood on his feet for four hours a day. (See SSA Work History Report). 

An August 1997 VA medical examination report reflects that the Veteran's heels were tender.  There was loss of the longitudinal arch, bilaterally.  The diagnosis was osteophytes metatarsophalangeal joints.  The radiologic report noted an impression of osteophytes and soft tissue vascular calcifications.  He was found not to have hallux valgus.

A December 1998 VA radiology record reflects bilateral hallux valgus and pes planus.  A December 1998 podiatry consult note reflects that the Veteran reported pain and numbness in both feet for many years.

A June 2001 VA clinical record reflects that the Veteran was seen for chronic bilateral foot pain and numbness.  X-rays were negative for a heel spur.  The Veteran was diagnosed with plantar fasciitis without heel spur.  He was also to be evaluated for peripheral neuropathy of the feet.  A December 2002 VA clinical record reflects a diagnosis of plantar fasciitis. 

A May 2003 VA examination report reflects that the Veteran had a history of pes planus and plantar fasciitis.  It was also noted that mild peripheral neuropathy was indicated.  The Veteran reported that in basic training he had a problem with his feet hurting and had hit his feet during a night training exercise which made them numb.  He reported that he had been diagnosed in service with fallen arches or arches that were too low and he had been prescribed an arch support.  However, the Veteran stated that he felt his foot problem was misdiagnosed at that time.  He stated that the foot supports made his problem worse and all through the service, he had episodes of sharp pain, particularly at night.  He reported that in the last ten years, the pain has been getting considerably worse.  The examiner noted that the main problem about which the Veteran complained was difficulty with intermittent numbness of his feet and toes, which started at the bottom of the foot and ascends immediately to the dorsum, and occasionally, shooting pains occur.  This problem with his feet is a waxing-and-waning situation, at times worse and at times better. Recently, however, in the last several years now, it has progressed to the point where at times he is unable to let his feet touch the floor. 

Upon examination in 2003, the Veteran was diagnosed with mild axonal sensory peripheral neuropathy (based on an EMG), and pes planus with mild plantar fasciitis.   

In March 2009, the Veteran filed an informal claim for bilateral foot disability.  
The Veteran was provided a VA medical examination in October 2014 and diagnosed with pes planus, degenerative joint disease, and hallux valgus.  The Veteran stated that he always considered his feet to have low in-steps.  He would roll his feet to the sides when he played golf during service.  He stated that when he was in the Army and in basic training, he ran at night after they shot off flares and he fell after hitting some tree limbs.  The Veteran reported that for about two years after he got out of the Army, his feet did not hurt, but then they started to hurt all the time and it has gotten worse over the years.  The Veteran claimed to have constant foot pain even in non-weight-bearing positions.  The examiner stated that there was credible medical documentation that the Veteran's foot pain was due to peripheral neuropathy. 

A June 2016 VA opinion, with a July 2016 clarification with regard to a typographical error, is also associated with the claims file.  The clinician opined that it is less likely than not that the Veteran has a current foot disability incurred in, or caused by, service.  The clinician indicated that he had reviewed the pertinent evidence of record, to include prior clinical findings and statements, and medical literature.  The Board finds that the opinion is highly probative.  The clinician found that the Veteran's feet represent the changes of time and aging and have no temporal or causal nexus to military service in part due to the interval of time between service and documentation and diagnosis.  (Although the examiner did not specifically address the diagnoses of plantar fasciitis which was previously diagnosed (e.g. December 1998, December 2002, and 2003), these diagnoses were prior to the "current" claim.  

In sum, the Veteran entered into active service with bilateral pes planus, and had complaints of the feet in February and March 1964; thereafter, he denied pain, and there are no clinical records for the next three decades noting pain.  His subsequent diagnoses of foot disabilities other than pes planus were not for decades after separation from service and have not been shown by competent credible evidence to be causally related to active service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific etiology of his pain in this case in light of the education and training necessary to make a finding with regard to the complexities of the foot given the Veteran's history of diabetes mellitus, pes planus, and peripheral neuropathy, and his history of employment with standing and working on his feet.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board acknowledges the Veteran's contentions that he first had symptoms of bilateral foot disability in service and that he has had continued pain since separation.  (See March 2010 correspondence from attorney and July 2011 informal conference report).

The Veteran is competent to describe pain in his feet even though the symptoms were not of record during the last two years of service, but, as the STRs lack the documentation of the combination of manifestations sufficient to identify arthritis of the feet or other chronic disease of the feet, and as chronicity during service is not supported by the STRs (and the STRs are in fact against such), then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  There is not continuity of symptomatology after service to support the Veteran's claim.  Any statement that the Veteran had chronic symptoms in service and since service is less than credible given the lack of STRs documenting complaints in his last two years of service, the Veteran's denial of chronic complaints upon separation, the lack of clinical records in the three decades after separation from service, and the Veteran's statement to the 2014 VA examiner that he did not have pain in the first two years after separation from service. 

The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.) In addition, with regard to his allegations, the Veteran has provided inconsistent statements.  During the May 2003 VA examination, the Veteran reported that he experienced sharp pain all through the service, particularly at night, and since service.  In contrast, during the October 2014 VA examination report, the Veteran stated that for about two years after he got out of the Army, his feet did not hurt, but then they started to be painful.  The Board also notes that a July 2009 VA psychology consult report, while not on the issue of the Veteran's feet does provide evidence of his credibility with regard to his health.  The report reflects the opinion of the clinician that the Veteran did not appear to be an accurate historian, and appeared at times to be an unreliable history with an "agenda" who was "calculating" in his description of events. 

As noted above, the October 2014 VA examiner noted that there was credible medical documentation that the Veteran's foot pain is due to peripheral neuropathy.  There is no competent credible evidence of record that the Veteran's peripheral neuropathy is causally related to active service, or that he had it in service, or that he had it within one year after separation from service.  Furthermore, the clinical records reflect that the Veteran has diabetes which was diagnosed decades after separation from service and for which he is not in receipt of service connection.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for bilateral foot disability other than pes planus is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


